Case 5:19-cv-00009-XR Document 1-2 Filed 01/04/19 Page 1 of 11
                      5:19-cv-00009; Attachment 2
Case 5:19-cv-00009-XR Document 1-2 Filed 01/04/19 Page 2 of 11
                      5:19-cv-00009; Attachment 2
Case 5:19-cv-00009-XR Document 1-2 Filed 01/04/19 Page 3 of 11
                      5:19-cv-00009; Attachment 2
Case 5:19-cv-00009-XR Document 1-2 Filed 01/04/19 Page 4 of 11
                      5:19-cv-00009; Attachment 2
Case 5:19-cv-00009-XR Document 1-2 Filed 01/04/19 Page 5 of 11
                      5:19-cv-00009; Attachment 2
Case 5:19-cv-00009-XR Document 1-2 Filed 01/04/19 Page 6 of 11
                      5:19-cv-00009; Attachment 2
Case 5:19-cv-00009-XR Document 1-2 Filed 01/04/19 Page 7 of 11
                      5:19-cv-00009; Attachment 2
Case 5:19-cv-00009-XR Document 1-2 Filed 01/04/19 Page 8 of 11
                      5:19-cv-00009; Attachment 2
Case 5:19-cv-00009-XR Document 1-2 Filed 01/04/19 Page 9 of 11
                      5:19-cv-00009; Attachment 2
Case 5:19-cv-00009-XR Document 1-2 Filed 01/04/19 Page 10 of 11
                       5:19-cv-00009; Attachment 2
Case 5:19-cv-00009-XR Document 1-2 Filed 01/04/19 Page 11 of 11
                       5:19-cv-00009; Attachment 2
